DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		          The allowability withdrawn
1.	The indication of allowances of claims 2 and 12 have been vacated and a new ground(s) of rejections are made in view of Kawanabe and Atsuji 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe et al (USPN 6,133,557) in view of Atsuji et al (USPN 2017/0251524).
Regarding claims 1, 9, Kawanabe discloses a composite sintered body (11, see figure 3), comprising: a base material using ceramics as a main material (such as aluminum nitride, see col. 6, lines 29-30); and an electrode (an electrode 12) disposed inside said base material or on a surface thereof (see figure 3), wherein said electrode contains tungsten carbide; and titanium nitride (the electrode 12 includes a mixture of tungsten nitride and tungsten carbide, see col. 7, lines 1-3).
Kawanabe does not explicitly disclose an absolute value as claimed.
Atsuji discloses a composite sintered body comprises an absolute value of the difference in thermal expansion coefficient between said electrode and said base material is not higher than 0.3 ppm/°C within a range not lower than 40 °C.
and not higher than 1600 °C (see par. 0021).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have adjusted a thermal expansion difference between the electrode and base of Kawanabe to have a thermal expansion difference as disclosed by Atsuji in order to reduce a cracking or breakage during sintering.
Regarding claim 3, Kawanabe discloses wherein the resistivity of said electrode (12) at a room temperature is not higher than 3.0 x 10-Sohm-cm (the electrode 12 includes tungsten carbide and titanium nitride that inherently include a volume resistivity is smaller than 3.0 x 10*-5 ohm-cm).
Regarding claim 10, Kawanabe discloses wherein said base material has a disk-like shape (see figure 10a), and a semiconductor substrate (30) is placed ona main surface of said base material.
Regarding claim 11, Kawanabe discloses a method of manufacturing a composite sintered body, comprising:
a) preparing a first member (a body 11) and a second member (an electrode 22) each of which is a green body, a calcined body, or a sintered body,
which uses ceramics as a main material (such as an aluminum nitride, see col. 6, lines 29-30, col. 6, lines 7, lines 22-38);
b) disposing an electrode (12) or a precursor of said electrode including tungsten carbide and titanium nitride on said first member and then forming a layered body by layering said second member thereon; and c) performing hot- press sintering of said layered body (see col. 7, lines 37-41).
Kawanabe does not explicitly disclose an absolute value as claimed.
Atsuji discloses a composite sintered body comprises an absolute value of the difference in thermal expansion coefficient between said electrode and said base material is not higher than 0.3 ppm/°C within a range not lower than 40 °C.
and not higher than 1600 °C (see par. 0021).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have adjusted a thermal expansion difference between the electrode and base of Kawanabe to have a thermal expansion difference as disclosed by Atsuji in order to reduce a cracking or breakage during sintering.
3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe in view of  Atsuji, and further in view of Goto et al (USPN 2006/0011611).
Regarding claim 13, Kawanabe and Atsuji disclose all limitations of claim 11 as discussed above, but do not explicitly disclose the sintered temperarure as claimed.
Goto discloses a substrate apparatus comprises a sintered body is sintering with a temperature not lower than 1700 °C and not higher than 1780 °C (see par. 0046).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sintered temperature of Kawanabe and Atsuji to incorporate a sintered temperature as disclosed by Goto in order to reduce a stress, thereby, preventing a body from damage.
Allowable Subject Matter
4.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836